SHARP, Judge.
The petitioners seek review of an order dismissing their petition to adopt their granddaughter by means of filing a petition for common law certiorari. The trial court’s order granted the respondent’s motion to dismiss the amended petition for adoption, but did not actually dismiss it, and allowed the petitioners one week to amend the petition.
We deny the petition because the petitioners fail to show an essential departure from the law and irreparable harm or that an appeal of a final order will not give complete and adequate relief. Gordons Jewelry Co. v. Feldman, 351 So.2d 1117 (Fla. 4th DCA 1977). We further decline to treat the petition for certiorari as an appeal because the order is not final. Hancock v. Piper, 186 So.2d 489 (Fla.1966); Epley v. Washington County, 358 So.2d 592 (Fla. 1st DCA 1978).
The petitioners shall not be prejudiced in any way to raise the merits of their case by appealing from a final order.
PETITION DENIED.
CROSS and ORFINGER, JJ., concur.